DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendment, see remarks pages 9-10, filed March 25, 2021, with respect to the rejection of claims 2-4 and 10 under 35 U.S.C. 112 and claims 1-10 under 35 U.S.C.102(a)(1)/102(a)(2) have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, the prior art fails to anticipate or render obvious the prediction information being an information generated in accordance with a scenario that represents an aspect of state change of the observation target, in combination with all other limitations as claimed by Applicant.
	Regarding claim 8, the prior art fails to anticipate or render obvious the prediction information being an information generated in accordance with a scenario that represents an aspect of state change of the observation target, in combination with all other limitations as claimed by Applicant.
	Regarding claim 9, the prior art fails to anticipate or render obvious the prediction information being an information generated in accordance with a scenario that represents an aspect of state change of the observation target, in combination with all other limitations as claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Maeda et al. in U.S. Patent Publication 2013/0173218 teaches “In computing the anomaly measure, the anomaly is detected by recursively carrying out: a derivation of a residual error from the training data thus modeled acquired from the plurality of sensors, a removal of a signal having a residual error that is greater than a predetermined value, and a computation of the anomaly measure for the data that is acquired from the plurality of sensors whereupon the signal having the large residual error is removed” (Abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MISCHITA L HENSON/Primary Examiner, Art Unit 2865